Memorandum by the Court. Appeal from an order which dismissed a supplemental complaint as against the defendant John T. Barton. The allegation that Barton ordered the appellants’ agent from the dam site does not establish the perpertration of an independent tort against the appellant nor does it allege that Barton was motivated by financial gain. Special Term correctly found that “ The act of the defendant, Barton, which is complained of bears no relevancy to the complaint or the relief sought.” Order affirmed, with $10 costs. Gibson, P. J., Herlihy, Reynolds, Staley, Jr., and Gabrielli, JJ., concur in memorandum by the court.